DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 

The rejections under sections 112(a) and 112(b) are withdrawn in view of those amendments clarifying the structure of the Hsp90-binding compound, which has support in the specification, within the meaning of section 112.

The rejections under section 103 are withdrawn in favor of the following new grounds of rejection:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9,  18, 20-24, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140079636 based on an application by Chimmanamada et al. (US 636) or WO 2015066053 (Synta053) or WO 2015038649 (Synta649) in view of Registry 644981-35-1, Val-Cit-PAB-MMAE (2004).  

The primary references clearly demonstrate Hsp90 conjugates comprising anti-cancer payloads:
US 636 discloses an Hsp90 drug conjugate (HDC) comprising an Hsp90 ligand:

    PNG
    media_image1.png
    413
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    347
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    33
    308
    media_image3.png
    Greyscale

The teachings of US 636 (Chimmanamada) and Synta053 are described in the Written Opinion of the counterpart PCT Application (PCT/US2017/019304) which is incorporated herein by reference:

    PNG
    media_image4.png
    318
    559
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    702
    media_image5.png
    Greyscale







    PNG
    media_image6.png
    581
    707
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    364
    655
    media_image7.png
    Greyscale

Applicant argues that the applied references fail to provide any reason to apply the recited payloads to the Hsp90-conjugates.  However, as discussed above, the primary references demonstrate that Hsp90 conjugates comprising the Hsp90-bonding compound and anti-cancer payloads were known at the time of the invention.  For example, US 636 teaches conjugates of the anti-tumor agent, camptothecin:

    PNG
    media_image8.png
    142
    416
    media_image8.png
    Greyscale
see page 42.
US 636 also clearly demonstrates the other anticancer drugs, such as those targeting tubulin are also contemplated, see page 35:

    PNG
    media_image9.png
    60
    512
    media_image9.png
    Greyscale

In this manner, those of ordinary skill would have a reason to select other tubulin inhibitors known in the art, such as Val-Cit-PAB-MMAE since these conjugates are known to be effective, incorporated into tumor-selective conjugates, and commercially available, see Registry 644981-35-1, Val-Cit-PAB-MMAE. In this way, the references provide a reasonable expectation that these payloads could be successfully used in conjugates for treating cancer, such as those instantly claimed.  Applicant’s comments do not deny this.  Specifically,  those of ordinary skill could have applied the linker-payloads such as Val-Cit-PAB-MMAE  in the manner required in a predictable fashion for the purposes of obtaining the recited HDC’s.  Specifically, the primary references teach the recited SDC-TRAPs. Val-Cit-PAB-MMAE is added for the proposition that the recited linker-payloads are applicable to these HDC constructs.  Specifically, Val-Cit-PAB-MMAE teaches the particular known technique of adding the recited linker-payloads to cell binding conjugates was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other cell binding agents, such as SDC-TRAPs, as taught by the primary references, would have yielded predictable results.  Accordingly, applying the recited linker-payloads to SDC-TRAPs would have been prima facie obvious.

s 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 636 or Synta053 or Synta649 in view of Val-Cit-PAB-MMAE in further view of WO 2015095829 (Biomed).

The primary references may fail to explicitly teach the recited payloads.  However, it is for that proposition that the examiner joins WO 829.  Specifically, 829 teach cell binding conjugates with the recited payloads:
Biomed teaches ERK kinase inhibitor is a chemotherapeutic agent (para[0008) "a first anti-cancer agent, which is BVD-523", para[0050] "BVD-523 is an ERK1/2 inhibitor with a mechanism of action that is believed to be, e.g., unique and distinct from certain other ERK1/2 inhibitors, such as SCH772984"). Thus, it would have been obvious to one of ordinary skill in the art to be motivated to redesign the HDCs which can possess various therapeutic agent (para[0079)-para[00901) as disclosed by Synta649, by incorporating an ERK kinase inhibitor as disclosed by Biomed by routine experimentation, in order to use chemotherapeutic agent having selectivity toward ERK kinase and examine the efficacy.
Biomed also teaches the HDC’s wherein the ERK kinase inhibitor is BVD-523 (para[0016) "an ERK inhibitor (BVD-523)").
Synta649 and Biomed do not explicitly teach wherein the HDC is SDC-TRAP-0522. However, Synta649 further teaches the binding moiety and linker of SDC-TRAP-0522 is conjugated with chemotherapy medication, docetaxel (para[002094) "SDC-TRAP-0423") and Biomed teaches the ERK kinase inhibitor (BVD-523) as a chemotherapy medication (para[0008) "a first anti-cancer agent, which is BVD-523"). 
Biomed teaches the chemotherapeutic agent is a MEK inhibitor (para[0012] "An additional embodiment of the present invention is a method for treating or ameliorating the effects of a subject with cancer. The method comprises: (a) identifying a subject with cancer that is refractory to a therapy selected from the group consisting of RAF inhibitor therapy, MEK inhibitor therapy, and RAF and MEK inhibitor therapy"). Thus, it would have been obvious to one of ordinary skill in the art to be motivated to redesign the HDCs which can possess various therapeutic agent (para[0079]-para[00901) as disclosed by Synta649, by incorporating a MEK inhibitor as disclosed by Biomed by routine experimentation, in order to use chemotherapeutic agent having selectivity toward MEK and examine the efficacy.
Biomed teaches the HOC of claim 14, wherein the MEK inhibitor is TAK-733 (para[0066] "As used herein, a "MEK inhibitor" means those substances that (i) directly interact with MEK, e.g., by binding to MEK and (ii) decrease the expression or the activity of MEK. Therefore, inhibitors that act upstream of MEK, such as RAS inhibitors and RAF inhibitors, are not MEK inhibitors according to the present invention. Non-limiting examples of MEK inhibitors according to the present invention include", "TAK-733 (Takeda)").

In this way, those of ordinary skill could have applied the payloads of Biomed in the manner required in a predictable fashion for the purposes of obtaining the recited HDC’s.  Specifically, the primary references teach the recited SDC-TRAPs.  Biomed is added for the proposition that the recited payloads are applicable to these HDC constructs.  Specifically, Biomed teaches the particular known technique of adding the 


The double patenting rejections are withdrawn in favor of the following new grounds of rejection, necessitated by Applicant’s amendments:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 11-16, 18, 20-24, 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim:
Claims 1-430 of copending Application No. 15/138785
Claims 1-11 of copending Application No. 16/454586
Claims 1-13 of U.S. Patent No. 10232049
Claims 1-418 of copending Application No. 14/510518
Claims 1-36 of copending Application No. 15/41353
Claims 1-16 of U.S. Patent No. 9956293
Claims 1-430 of copending Application No. 14/917387
Claims 1-12 of U.S. Patent No. 10117944



Although the claims at issue are not identical, they are not patentably distinct from each other.  The difference between the HDC’s covered by the conflicting claims and those of the instant invention is that the conflicting claims may not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting claims recite the elements of the claimed HDC’s with sufficient guidance, particularity, and with a reasonable expectation of success, that the instant HDC’s would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143). 
Applicant argues that the conflicting claims do not recite the instant payloads required by the claims.  However, as outlined above, the recited payloads, such as auristatins were known, see Registry 644981-35-1, Val-Cit-PAB-MMAE  and Biomed.  Therefore, auristatins are known cytotoxic compounds, especially for use in conjugates for treating cancer.  In this regard, those of ordinary skill would have a reasonable expectation that these payloads could be successfully used in conjugates for treating cancer, such as those instantly claimed.  Applicant’s comments do not deny this.  Therefore, since the instant payloads were known to be incorporated into anti-cancer conjugates, their use in the instant conjugates is prima facie obvious.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642